



COURT OF APPEAL FOR ONTARIO

CITATION: Haque v. St. Joseph's Health Centre, 2018 ONCA 285

DATE: 20180321

DOCKET: C64411

Hoy A.C.J.O., Juriansz and Miller JJ.A.

BETWEEN

Mahfuzul Haque

Plaintiff (Appellant)

and

St. Josephs Health Centre, UHN (University
    Health Network) and Toronto Police Service Board

Defendants (Respondents)

Mahfuzul Haque, appearing as self-represented

Naveen Hassan, for the respondents

Heard and released orally:  March 16, 2018

On appeal from the judgment of Justice Koehnen of the Superior
    Court of Justice, dated September 14, 2017.

REASONS FOR DECISION

[1]

In his statement of claim, the appellant alleged that criminals
    associated with government corrupted authority implanted microchips in his
    body and in his brains Magnum and have used those implants to transmit reality
    TV-like programming all over the world. He further alleges that the respondent,
    St. Josephs Health Centre, misdiagnosed him with schizophrenia in 2003 when the
    real cause of his symptoms was the implanted microchips. He claims damages of
    $350 billion from the respondents.

[2]

The respondents requested that the Superior Court of
    Justice, on its own initiative, dismiss the appellants action pursuant to rule
    2.1.01(6) of the
Rules of Civil Procedure

and
    the Registrar of the Superior Court of Justice refer the matter to Koehnen J.

[3]

Koehnen J. concluded that this was a case for dispensing with notice to
    the appellant that the court was considering dismissing his action and
    permitting him to make written submissions. He further concluded that it is
    clear from the statement of claim that the appellant needs medical assistance
    and that the appellants claim, as pleaded, discloses no cause of action. He
    dismissed the appellants action without prejudice to his right to bring a new
    proceeding based on proper legal advice.

[4]

We have had the benefit of hearing the appellant make submissions to
    this court in which he reiterated the allegations in his claim.
We agree with Koehnen J.s assessment of this matter. There is no
    basis to interfere with his decision not to give notice to the appellant and to
    dismiss his claim. Accordingly, this appeal is dismissed.

Alexandra Hoy
    A.C.J.O.

R.G. Juriansz J.A.

Bradley Miller J.A.


